26 Mich. App. 314 (1970)
182 N.W.2d 92
PEOPLE
v.
JAMES JOHNSON
Docket No. 6,933.
Michigan Court of Appeals.
Decided August 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas P. Smith, Assistant Prosecuting Attorney, for the people.
Gerald S. Surowiec, for defendant on appeal.
*315 Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
Defendant James Johnson was charged with armed robbery[1] and kidnapping.[2] He was tried by a jury and was found not guilty of kidnapping, but was convicted of armed robbery and sentenced.
After leaving a bar, the complainant met defendant at the complainant's car and they left together, the complainant driving. While in the car, the complainant gave some of his valuables to defendant. The complainant alleges that defendant held him up. Defendant alleges that the complainant, apprehensive of robbery, asked defendant to take the valuables for safekeeping.
There are three issues raised on appeal. First, whether the evidence failed to prove the guilt of the defendant beyond a reasonable doubt. Our review of the record discloses sufficient evidence, if believed by the jury, to establish defendant's guilt beyond a reasonable doubt. People v. Fred W. Thomas (1967), 7 Mich. App. 519.
The second issue is whether there was perjured testimony by the complaining witness which denied the defendant the fundamentals of a fair trial. The record discloses variance in complainant's testimony in the complaint, at preliminary examination, and at trial. It does not disclose perjury.[3]
The final issue on appeal is whether at the time of the Walker hearing, the court erred reversibly in not advising defendant of his right to take the stand for the limited purpose of making a record *316 of his version of the taking of the confession. People v. Walker (On Rehearing, 1965), 374 Mich. 331. Walker imposes no such obligation on the trial court, nor do we find any case that does. Defendant was represented by able counsel and defendant makes no claim that his attorney did not fully advise him as to his rights. We find no error.
Affirmed.
NOTES
[1]  MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).
[2]  MCLA § 750.349 (Stat Ann 1954 Rev § 28.581).
[3]  People v. Williams (1965), 1 Mich. App. 441, leave to appeal denied 377 Mich. 705.